Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5569 Filed 07/29/21 Page 1 of 45




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       NORTHERN DIVISION

 ADAM KANUSZEWSKI, et al.,

                           Plaintiffs,                             Case No. 18-cv-10472

 v.                                                                Honorable Thomas L. Ludington

 SANDIP SHAH, et al.,

                   Defendants.
 _______________________________________/

       OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT, GRANTING IN PART AND
 DENYING IN PART STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT,
 GRANTING IN PART AND DENYING IN PART DEFENDANT YANCEY’S MOTION
  FOR SUMMARY JUDGMENT, DENYING PLAINTIFFS’ MOTION FOR LEAVE TO
  FILE EXHIBIT IN THE TRADITIONAL MANNER, AND DIRECTING PLAINTIFFS
                    TO FILE SUPPLEMENTAL BRIEFING

           On February 8, 2018, Plaintiff LaPorte, along with Adam and Ashley Kanuszewski, and

 Lynnette Wiegand, individually and as parent-guardians of their minor children, filed suit against

 the Michigan Department of Health and Human Services (“the Department” or “MDHHS”), Nick

 Lyon1 (the then-Director of MDHHS), Dr. Sandip Shah (Director of the Bureau of Laboratories),

 Dr. Sarah Lyon-Callo (state epidemiologist), Mary Kleyn (Manager of the Newborn Screening

 Section), Michigan Neonatal Biobank, Inc., and Dr. Antonio Yancey (Director of the Michigan

 Neonatal Biobank). ECF No. 3. The Complaint alleged that Defendants violated Plaintiffs’

 Fourteenth Amendment (substantive due process) rights by extracting blood from infants and then

 storing those “blood spots” without adequate parental consent (Counts I and II). Plaintiffs further

 alleged that Defendants violated their Fourth Amendment rights by extracting and then testing the

 blood spots (Count III) and by indefinitely storing the blood spots (Count IV). ECF No. 26.


 1
     Elizabeth Hertel is the current Director of the Department of Health and Human Services.
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5570 Filed 07/29/21 Page 2 of 45




        Defendants filed separate motions to dismiss. ECF Nos. 32, 33, 34. Those motions were

 eventually granted, and the Complaint was dismissed. ECF Nos. 50, 51.

        On August 8, 2018, Plaintiffs appealed this Court’s decision to the United States Court of

 Appeals for the Sixth Circuit. ECF No. 52. The Sixth Circuit affirmed in part and reversed in part,

 remanding two claims for further proceedings: first, the Plaintiff-parents’ substantive due process

 claim for the storage of the blood samples seeking injunctive and declaratory relief (Count II); and

 second, the Plaintiff-children’s Fourth Amendment claim for the storage of the blood samples

 seeking injunctive and declaratory relief (Count IV).

        On April 4, 2020, the case was consolidated with LaPorte v. Gordon, case no. 20-10089

 (E.D. Mich. 2020). ECF No. 104. However, the LaPorte Plaintiffs have since voluntarily dismissed

 their claims from case no. 20-10089. ECF Nos. 114, 116, 118, 120.

                                                  I.

                                                  A.

        The State of Michigan created a newborn screening program in 1965. 1965 PA 119. The

 program initially only required health professionals to test newborn infants for phenylketonuria

 which “can cause intellectual disability, seizure, behavioral problems, and other mental disorders.”

 ECF No. 147 at PageID.4196–97. The majority of the more than 50 disorders tested for today are

 identified through a blood test, although the program also includes a hearing and critical congenital

 heart defect screening that is not challenged in this lawsuit. ECF No. 147-24 at PageID.4365

 (Lyon-Callo Dep.). MDHHS Defendants concisely explain the history of the screening law,

        [B]y 1978 the statute was amended to allow additional diseases to be tested and to
        provide that a person who violates the statute’s newborn screening requirements is
        guilty of a misdemeanor.

        To ensure the quality, consistency, and efficiency of newborn screening through
        centralized screening, the statute was amended in 1987 to permit the Michigan

                                                 -2-
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5571 Filed 07/29/21 Page 3 of 45




          Department of Health and Human Services (‘MDHHS’) to require that newborn
          screening be performed at the MDHHS Laboratory. In 2000, the statute was again
          amended to, among other things, expressly exempt newborn screening testing from
          informed consent requirements and require MDHHS to: (1) develop a schedule for
          the retention and disposal of residual dried blood spots (‘DBS’) after newborn
          screening is completed; (2) make the DBS available for medical research during
          the established retention period; and (3) publish a pamphlet explaining the newborn
          screening program and statutory requirements, including the retention and disposal
          period for DBS and that they may be used for medical research.

 ECF No. 147 at PageID.4197–98.

          Currently, Michigan law requires all newborn infants to be tested for phenylketonuria,

 galactosemia, hypothyroidism, maple syrup urine disease, biotinidase deficiency, sickle cell

 anemia, congenital adrenal hyperplasia, medium-chain acyl-coenzyme A dehydrogenase

 deficiency, and “[o]ther treatable but otherwise disabling conditions as designated by the

 department.” MCL § 333.5431(1). According to MDHHS, the State tests for over 50 disorders,

 and more than 250 babies born each year in Michigan are diagnosed with one of the rare disorders.

 ECF No. 147-2 at PageID.4243 (Michigan Newborn Screening Questions and Answers, MDHHS).

 The tested disorders “may affect blood cells, brain development, how the body breaks down

 nutrients from food, lungs and breathing, hormones, and how the body fights infection.” ECF No.

 147-3.

          “Between 24 and 36 hours of life, a few drops of blood are drawn from a baby’s heel to fill

 five or six spots on a filter paper card.” ECF No. 135-4 at PageID.2071 (1965-2015 Michigan

 Newborn Screening: A Public Health Success Story, MDHHS); ECF No. 147-2 at PageID.4244

 (Michigan Newborn Screening Questions and Answers, MDHHS). Michigan law provides that the

 newborn screening test is exempt from the State’s informed consent requirements. MCL §

 333.5431(2) (“The informed consent requirements [for genetic testing] do not apply to the tests

 required under subsection (1). The tests required under subsection (1) shall be administered and



                                                 -3-
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5572 Filed 07/29/21 Page 4 of 45




 reported within a time and under conditions prescribed by the department. The department may

 require that the tests be performed by the department.”). Simply stated, parental consent is not

 needed for the screening. However, the Department is required to inform parents if the results of

 a test are positive. Id. § 333.5431(3). An individual who violates either the statute or rules

 promulgated by MDHHS for the screening program is guilty of a misdemeanor. Id. § 333.5431(5).

 After the infant’s blood is tested, the remaining dried blood spots (“DBS”) are sent to MDHHS.

           The two remaining questions in this case concern MDHHS’ storage and subsequent use of

 the DBS for research.

                                                   B.

           There are multiple entities involved in the newborn screening program and later storage of

 the excess DBS2: MDHHS, the Michigan BioTrust, and the Michigan Neonatal BioBank (“MNB”

 or “BioBank”). The Michigan BioTrust is a state program operated by MDHHS “that addresses

 the residual dried blood spots.” ECF No. 147-24 at PageID.4336 (Lyon-Callo Dep.). The BioTrust

 oversees the storage and research of the DBS. Id. at PageID.4343–49 (Lyon-Callo Dep.); Newborn

 Screening                         Blood                       Spots,                      MDHHS,

 https://www.michigan.gov/documents/mdch/Dried_Blood_Spot_Research_Table_Public_Report

 _347898_7.pdf [https://perma.cc/6NNN-38AR]3. However, the State does not have the capacity to

 store all the excess DBS, so it contracts with the BioBank to store most of the excess DBS. ECF

 No. 147-24 at PageID.4344–46 (Lyon-Callo Dep.). Accordingly, the BioBank is the “depository”

 whose sole job is to “store the blood spots.” ECF No. 147-31 at PageID.4680 (Yancey Dep.); ECF

 No. 135-35 at PageID.2372. Director Yancey also promotes the BioBank to researchers, including

 sharing pamphlets and other promotional material, including at Wayne State’s new faculty


 2
     The term “excess DBS” refers to DBS that were not used for the screening program test.
 3
     The research summary report was cited in MDHHS Defendants’ brief. ECF No. 147 at PageID.4201.

                                                  -4-
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5573 Filed 07/29/21 Page 5 of 45




 orientations. ECF No. 147-24 at PageID.4388 (Lyon-Callo Dep.); ECF No. 147-31 at

 PageID.4742–43 (Yancey Dep.).

           Plaintiff-parents are the parents of the nine Plaintiff-children. Adam and Ashley

 Kanuszewski are parents of DWL4 (born Jan. 17, 2018), RFK (born April 22, 2013), and CKK

 (born Feb. 10, 2016). Shannon LaPorte is mother to MTL (born October 19, 2008) and EMO (born

 Feb. 6, 2017). Lynette Wiegand is mother to LRW (born Nov. 21, 2011), CJW (born July 17,

 2013), HJW (born December 24, 2014), and MLW (born Jan. 30, 2017). See ECF No. 26.

           Defendants are employees of MDHHS or of the Michigan Neonatal BioBank. Defendant

 Mary Seeterlin is the Section Manager of the Newborn Screening Section at the MDHHS

 Laboratory. ECF No. 147-22 at PageID.4322. Mary Kleyn is the Manager of the Newborn

 Screening Follow-up Section at MDHHS. ECF No. 147-23 at PageID.4329. Elizabeth Hertel is

 the current Director of the Michigan Department of Health and Human Services. Doctor Sarah

 Lyon-Callo is director of the Bureau of Epidemiology and Population Health at MDHHS. ECF

 No. 147-24 at PageID.4340 (Lyon-Callo Dep.). Doctor Sandip Shah is the state public health

 laboratory director for MDHHS. ECF No. 135-42 at PageID.2428. He “oversee[s] all the public

 health-related testing in [the MDHHS] laboratory, state laboratory as well as county laboratories

 as a regional laboratory system.” Id. at PageID.2438 (Shah Dep.). Drs. Shah and Lyon-Callo “are

 responsible for the dried blood spots in the Michigan BioTrust program that are at the Michigan

 Neonatal BioBank for storage and distribution at the direction of the Michigan Department of

 Health and Human Services.” ECF No. 147-24 at PageID.4339 (Lyon-Callo Dep.). Dr. Antonio

 Yancey is an employee of Wayne State University and is the Director at the BioBank. He is




 4
     Adam Kanuszewski is not the biological or adoptive father of DWL.

                                                   -5-
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5574 Filed 07/29/21 Page 6 of 45




 responsible for the finances of the BioBank and oversees its operations and assets. ECF No. 147-

 31 at PageID.4675 (Yancey Dep.).

                                                 C.

        Six blood spots are collected from the infants for testing shortly after birth. Usually one

 blood spot is needed for the newborn testing program. If a test has an abnormal result, a second

 test is required. ECF No. 147-2 at PageID.4244 (Michigan Newborn Screening Questions and

 Answers, MDHHS). After testing is complete, one DBS is saved by MDHHS for future use by the

 child or parents. Id.; ECF No. 147-8 at PageID.4269. The DBS saved for future use has previously

 been used “to help diagnose a disease in [a] child or to find reasons for a child’s untimely death.”

 ECF No. 147-10; ECF No. 146 at PageID.4160–62.

        The remainder of the DBS (usually four spots) have all identifying information removed,

 are given a code number, and then stored at the BioBank. ECF No. 147-2 at PageID.4244

 (Michigan Newborn Screening Questions and Answers, MDHHS). Only MDHHS has the ability

 to re-identify the DBS. MDHHS regulations provide that DBS may be stored for up to 100 years.

 ECF No. 147-4 at PageID.4249 (MDHHS Administrative Regulations); ECF No. 147-12 at

 PageID.4284; ECF No. 135-22 at PageID.2226; ECF No. 135-32 at PageID.2369 (BioTrust

 FAQs). However, Mary Seeterlin averred in an affidavit that DBS, demographics, and BioTrust

 forms are retained for 35 years and the testing data is retained for 22 years. ECF No. 141-22 at

 PageID.3007. All DBS collected prior to July 1984 have been destroyed. ECF No. 147-11 at

 PageID.4282; ECF No. 147-12; ECF No. 135-32 at PageID.2369 (BioTrust FAQs).

        The de-identified DBS are used for “[Newborn screening program] quality assurance, test

 improvement, and test development [which] helps to ensure accurate and timely screening for

 other babies.” ECF No. 135-13 at PageID.2186; ECF No. 135-32 at PageID.2369 (BioTrust



                                                -6-
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5575 Filed 07/29/21 Page 7 of 45




 FAQs). Other spots are used for crime victim identification and medical research. ECF No. 135-

 13 at PageID.2186; ECF No. 147-24 at PageID.4400 (Lyon-Callo Dep.).

           Mary Seeterlin, the Section Manager of the Newborn Screening Section at the MDHHS

 Laboratory, states that storage of the DBS is essential to the newborn screening program. ECF No.

 147-22 (Seeterlin Declaration). In order for the Michigan Newborn Screening Laboratory to retain

 certification from the Clinical Laboratory Improvements Amendments (which includes review by

 the FDA, CDC, and Center for Medicare and Medicaid) and the College of American Pathologists,

 “analytical validation” must occur “for each test, method, or instrument system before use in

 patient testing.” Id. at PageID.4323. Residual DBS are used to perform these analytical validation

 tests. Id. In addition, the screened disorders are rare and replacement of these rare DBS samples

 for use in validation testing “is not possible.” Id. at PageID.4324 (Seeterlin Declaration). Further,

 “retesting [of the DBS] is valuable for root cause analysis of [a] false negative event5 and allow

 for elucidation of causation between preanalytical, analytical, or post analytical origin.” Id.

           The DBS are also used for research. According to Dr. Lyon-Callo, the DBS form “an

 important resource . . . for researchers to be able to develop new tests that would enable the

 detection of severe disorders of the newborn period through the newborn screening process or

 other medical process at time of birth.” ECF No. 147-24 at PageID.4391 (Lyon-Callo Dep.). DBS

 are also used for public health research. MDHHS regulations provide that DBS research may

 include (but is not limited to) “prenatal, childhood or adult-onset disorder [and] environmental

 exposures.” ECF No. 147-8 at PageID.4266. The regulations prohibit research for “chemical,

 biological or nuclear warfare[,] cosmetics[, and] other non-health related ventures unless for

 purposes related to injury or medical conditions.” Id. MDHHS provides that the research “aims to



 5
     That is, when testing of the DBS failed to identify a rare disorder.

                                                        -7-
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5576 Filed 07/29/21 Page 8 of 45




 improve the health of communities.” ECF No. 147-10. “Samples are ‘double de-identified’ before

 a researcher receives them.” ECF No. 135-9 at PageID.2168.

           Dr. Lyon-Callo states that the BioTrust for Health was created because

           there was recognition that there was this population-based set of residual sample
           that could be a very valuable resource for research into questions of public interest
           and questions for public good. . . . It’s a very important resource for understanding
           exposures and conditions that babies were in during one of the most sensitive
           periods of development in terms of gestation.

 ECF No. 147-24 at PageID.4390 (Lyon-Callo Dep.). Research on DBS “has been instrumental in

 developing [newborn screen program] tests for the debilitating disorders Spinal Muscular Atrophy

 and Niemann-Pick C Disease. Research facilitated by the BioTrust has also contributed to

 advancements in the study of cancers and environmental exposure.” ECF No. 135-13 at

 PageID.2187.

           Michigan law permits the DBS to be used for medical research “as long as the medical

 research is conducted in a manner that preserves the confidentiality of the test subjects and is

 consistent to protect human subjects from research risks.” MCL § 333.5431(7). The Department

 is required by law to provide a pamphlet explaining the testing program, the purpose of storing the

 DBS after testing, and the medical research conducted on the stored DBS. Id. § 333.5431(8).

 Researchers do not receive directly identifiable information, without specific informed consent

 from the parents.6 ECF No. 147-8 at PageID.4268 (MDHHS regulations).

                                                       D.

                                                       i.

           Consent is not obtained from the parents for the heel prick and the newborn screening tests.

 ECF No. 135-13 at PageID.2186. Neither is consent obtained from the parents for storing the DBS.



 6
     The regulation does not specify how this specific informed consent is obtained.

                                                      -8-
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5577 Filed 07/29/21 Page 9 of 45




 ECF No. 141-13. Beginning in May 2010, however, express consent for use of the DBS for

 research is obtained from a parent at the time of birth. ECF No. 147-24 at PageID.4369–71 (Lyon-

 Callo Dep.). Even if the parent refuses consent for research, however, all excess DBS are stored

 “indefinitely.” ECF No. 147-11 at PageID.4282. The research consent form directs parents to

 contact MDHHS if they do not want the DBS stored.

         For DBS collected between July 1984 and May 2010, express consent for medical research

 was not obtained. ECF No. 135-42 at PageID.2430 (Shah Dep.) As a result, the MDHHS

 Institutional Review Board “waived” informed consent for samples collected prior to the

 introduction of express consent. ECF No. 147-14; ECF No. 147-24 at PageID.4350–51 (Lyon-

 Callo Dep.). The Institutional Review Board relied in part on 45 C.F.R. § 46.116,7 which states

 that informed consent may be waived if

         (i) The research involves no more than minimal risk to the subjects; (ii) The
         research could not practicably be carried out without the requested waiver or
         alteration; (iii) If the research involves using identifiable private information or
         identifiable biospecimens, the research could not practicably be carried out without
         using such information or biospecimens in an identifiable format; (iv) The waiver
         or alteration will not adversely affect the rights and welfare of the subjects; and (v)
         Whenever appropriate, the subjects or legally authorized representatives will be
         provided with additional pertinent information after participation.

 45 C.F.R. § 46.116(h). The regulation continues, “The informed consent requirements in this

 policy are not intended to preempt any applicable Federal, state, or local laws (including tribal

 laws passed by the official governing body of an American Indian or Alaska Native tribe) that

 require additional information to be disclosed in order for informed consent to be legally

 effective.” Id. § 46.116(i). Dr. Shah testified that there is “no harm done” with the research because


 7
   “The HHS regulations for the protection of human subjects in research at 45CFR 46 [sic] . . . provide[] a
 robust set of protections for research subjects[,] provide additional protections for certain populations in
 research[, and] provide[] requirements for IRB registration.” 45 CFR 46, HHS,
 https://www.hhs.gov/ohrp/regulations-and-policy/regulations/45-cfr-46/index.html
 [https://perma.cc/4LTZ-JKLN] (last visited July 27, 2021).

                                                    -9-
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5578 Filed 07/29/21 Page 10 of 45




 it is conducted for “human good,” that is, “for improvement of newborn screening programs or

 development of new tests, development of new equipment, maybe more advance [sic] and so on.”

 ECF No. 135-42 at PageID.2431 (Shah Dep.).

        DBS collected prior to May 2010 may be used for research unless the parent (or adult child)

 contacts MDHHS and requests that the DBS not be used. ECF No. 147-10; ECF No. 147-11.

 Authorized use of the DBS includes “newborn screening quality improvement and test

 development, approved research projects, parent-directed use, and crime-victim identification.”

 ECF No. 147 at PageID.4201. The parent (or adult child) must contact MDHHS directly to request

 the DBS be destroyed or not be used for research. ECF No. 147-13. DBS from about four million

 people were collected before May 2010, including two Plaintiff-children. ECF No. 147-11 at

 PageID.4282. The informed consent waiver was approved based “on the understanding that some

 effort would be made to provide a general public notice that one can have their blood, or their

 child’s blood, excluded from research use, e.g. a website posting, press release, etc.” ECF No. 147-

 14 at PageID.4289. The informed consent waiver has been renewed annually since 2010. ECF No.

 147-14.

        Hospitals choose when to present the consent card to parents. ECF No. 135-42 at

 PageID.2434 (Shah Dep.). MDHHS does not audit all nursery employees to ensure they have been

 properly trained about the newborn screening program. However, if a significant number of

 consent forms are returned blank or the Department receives complaints regarding a specific

 hospital, the Department will reach out and conduct more training. ECF No. 147-24 at

 PageID.4363 (Lyon-Callo Dep.). In addition, the consent form itself references the MDHHS fact

 sheet with more information regarding the program. Id. at PageID.4358–59 (Lyon-Callo Dep.).




                                                - 10 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5579 Filed 07/29/21 Page 11 of 45




                                                ii.

        On April 22, 2013 Ashley Kanuszewski signed a statement explaining that she understood

 that participation in the Michigan BioTrust for Health research was voluntary for RFK. ECF No.

 147-15. On February 10, 2016, she signed a consent form providing that CKK’s blood spots may

 be used for health research. ECF No. 147-16. Her oldest child, DWL, was born prior to the express

 consent process.

        On February 6, 2017 Shannon LaPorte declined to have her child’s, EMO, DBS used for

 research. ECF No. 147-17. Her older child MTL was born prior to the express consent process.

        On November 22, 2011 and July 18, 2013, Lynette Wiegand signed statements explaining

 that she understood participation in the Michigan BioTrust for Health research was voluntary for

 children LRW and CJW. ECF No. 147-18; ECF No. 147-19. On December 25, 2014, she signed a

 consent form allowing HJW’s DBS to be used for health research. ECF No. 147-20. On January

 20, 2017, Wiegand did not allow MLW’s, her fourth child, excess blood spots to be used for

 research. ECF No. 147-21.

        No parent provided express consent for storage of the DBS because none was or is sought.

 No parent sought to destroy their child’s DBS. MDHHS checked its database and confirmed that

 none of Plaintiff samples “were used for quality assurance, research, or another purpose while

 stored at the MDHHS Laboratory after newborn screening testing was completed.” ECF No. 147-

 22 at PageID.4326 (Seeterlin Declaration).

                                                E.

         The mission of the Michigan Neonatal BioTrust is stated in its “business plan” as follows:

        [T]o create and maintain a bank of valuable research materials from the dried blood
        spots (DBS) owned by the Michigan Department of Community Health, and to
        become the most comprehensive and useful bank for research into the origins



                                               - 11 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5580 Filed 07/29/21 Page 12 of 45




        prevention and cures for diseases of public health concern with emphasis on the
        public health concerns of Michigan’s citizens.

        The overall vision behind the Michigan Neonatal BioTrust (MNB) is to establish a
        repository that will serve as a unique resource of materials and data for researchers.
        The potential for insight gained from studies utilizing newborn DBS will expand
        exponentially when the MNB facilitates linkages with other public health or clinical
        databases and registries, such as vital records, birth defects and cancer registries, or
        other disease surveillance systems, making the dried blood spots a unique and
        valuable resource for research. Marketing and revenue from user fees will generate
        cost recovery for MNB operations.

        The MNB will provide an advantage to academic and commercial research because
        they will have access to an organized, searchable sample collection with associated
        clinical data that is much larger than any single institute could provide. This will
        create opportunities for research in basic and translational medicine in Michigan
        and give academic researchers applying for outside funding a strong advantage. For
        example funding for research through the National Institute of Health’s Whole
        Genome Association depends on the availability of and access to large numbers of
        samples. Both academic and commercial discoveries from the resulting research
        can provide the basis for economic development in Michigan.

 ECF No. 135-7 at PageID.2094 (BioTrust Business Plan). The BioTrust’s goals include “(1)

 mak[ing] blood spots more useful for medical and public health research while protecting privacy,

 (2) stor[ing] blood spots to better preserve the samples, (3) encourage[ing] research, (4) engag[ing]

 and inform[ing] the public and (5) allow[ing] personal decision-making.” ECF No. 135-3 at

 PageID.2371 (BioTrust FAQs).

        The BioTrust Scientific Advisory Board and the MDHHS Institutional Review Board must

 approve any research project and ensure the material transfer and data use agreements are

 completed. ECF No. 147-8 at PageID.4267 (MDHHS regulations).

        The BioBank works exclusively with MDHHS and researchers, not the general public. ECF

 No. 147-31 at PageID.4690 (Yancey Dep.). The BioBank charges researchers for use of the blood

 spots but maintains that the DBS are not “sold.” Id. at PageID.4720–21 (Yancey Dep.); ECF No.

 135-13 at PageID.2187.



                                                 - 12 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5581 Filed 07/29/21 Page 13 of 45




            The BioBank is funded in part by a State of Michigan grant ($140,000 annually). It also

 charges researchers $10 “per punch,” that is, per DBS, to cover its operation expenses. In addition,

 many students and staff are paid by Wayne State University. ECF No. 147-31 at PageID.4722–23.

 (Yancey Dep.).

            The BioBank appears to be an innovative venture in terms of public health research. In one

 of its solicitation letters, the BioBank states,

            The BioBank is innovative because it makes available to public health researchers
            for the first time more than 27 years of well documented blood samples from a
            cohort of millions of Michigan newborns. Across the United States, only Michigan
            and California have successfully developed biobanks to make their dried blood
            spots available for public health and medical research. Most States retain their
            samples for five years or less, and only a few States have begun taking steps to
            develop banks for their own samples.

 ECF No. 135-9 at PageID.2167.

            The BioBank also promotes the research potential of DBS in its background materials,

 stating,


            [DBS] have already been used to investigate issues such as exposure to
            environmental pollutants, genetic factors associated with susceptibility to infection,
            and childhood cancer. Because more than 99% of Michigan infants are screened at
            birth, dried blood spots represent an entire birth cohort and would allow population-
            based studies that overcome shortcomings present in other research designs such as
            small sample size.

            The Biobank’s samples have also been used for studies of spinal muscular atrophy,
            Sudden Unexplained Infant Death Syndrome, congenital heart defects, autism,
            cerebral palsy, and fetal alcohol syndrome – some of the most intractable childhood
            disorders in the nation – as well as to develop a newborn screening test for Severe
            Combined Immune Deficiency (SCID). The samples enable researchers to do
            studies that were not possible before to solve complex health issues using human
            rather than animal samples.

            The research value of the samples increases greatly when the Michigan Department
            of Community Health links them to information in the State’s public health
            databases. The Department of Community Health functions as an Honest Broker to
            match the samples with their associated clinical data while removing identifying

                                                    - 13 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5582 Filed 07/29/21 Page 14 of 45




        information about the donor. By matching the blood samples against the birth
        defects registry, the cancer registry, live births, death records or the disease
        surveillance system, for example, a researcher can study a newborn blood sample
        that is associated with a known health outcome.

        The Biobank offers a unique solution to the problems associated with locating,
        identifying, preparing, storing and mining high quality biological samples for
        research.

 Id. at PageID.2167.

                                                F.

        MDHHS policy dictates that a parent (for a minor child) or an adult may request the blood

 spots be destroyed after providing a copy of their birth certificate and government-issued

 identification. ECF No. 147-4 at PageID.4249 (MDHHS regulations). The regulations provide that

        The department may release part, or all, of the residual DBS upon written request
        of the individual for research studies or other uses. MDHHS may release part, or
        all, of the de-identified specimen for NBS quality assurance and test development
        or public health or medical research with appropriate approval of the departments
        scientific advisory panel and Institutional Review Board. MDHHS will reserve part
        of the specimen solely for the use of the individual or parent/guardian, unless
        requested otherwise by an authorized individual.

 Id. at PageID.4249 (MDHHS regulations).

        MDHHS’ Residual Newborn Screening Blood Spot Directive provides that an individual

 may request (1) all remaining blood spots be destroyed (including the DBS stored by MDHHS),

 (2) that only those blood spots stored for research be destroyed, or (3) that MDHHS only store the

 blood spots but not use them for research. ECF No. 147-5.

        Between 2009 and 2020, MDHHS destroyed blood spots in response to 437 directives, an

 average of 36 per year. ECF No. 147-23 (Kleyn Declaration). Plaintiffs have not submitted a

 directive to have the blood spots from their children destroyed. Id. Even if the DBS are destroyed

 upon request, MDHHS “retain[s] the information on the child and what their newborn screening

 result was.” ECF No. 147-24 at PageID.4396 (Lyon-Callo Dep.).

                                               - 14 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5583 Filed 07/29/21 Page 15 of 45




         When a request to destroy a sample is given to the State, the BioBank does not destroy the

 sample. ECF No. 147-31 at PageID.4716–17 (Yancey Dep.). The BioBank locates the sample and

 then transmits it to the State so that it can be destroyed. Id.

                                                    II.

         A motion for summary judgment should be granted if the “movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

 FED. R. CIV. P. 56(a). The moving party has the initial burden of identifying where to look in the

 record for evidence “which it believes demonstrate the absence of a genuine issue of material fact.”

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the opposing party

 who must set out specific facts showing “a genuine issue for trial.” Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 250 (1986) (citation omitted). The Court must view the evidence and draw all

 reasonable inferences in favor of the non-movant and determine “whether the evidence presents a

 sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

 must prevail as a matter of law.” Id. at 251–52.

                                                   III.

                                                    A.

         Defendant Yancey contends that because an alternate remedy exists—that Plaintiffs can

 request the destruction of the DBS—the constitutional questions need not be addressed. ECF No.

 149-1 at PageID.4877; ECF No. 145 at PageID.3894. Yancey argues that the doctrine of

 constitutional avoidance “encourages courts to avoid making a pronouncement concerning the

 federal constitution when a state law ground is available to decide a case.” ECF No. 149-1 at

 PageID.4892. State Defendants also make an unusual standing argument in their reply brief stating

 that “Plaintiffs must prove an injury before the burden shifts to the defendants and Plaintiffs have



                                                  - 15 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5584 Filed 07/29/21 Page 16 of 45




 failed to make that showing.” ECF No. 162 at PageID.5519. In response, Defendants argue that

 “[f]raming this choice as an exhaustion of remedies requirement is a strawman of Plaintiffs’

 creation—the ability to request destruction or return of Plaintiffs’ DBS does not preclude them

 from filing suit, but rather is evidence that Plaintiffs’ have at all times had the ability to control the

 retention and authorized uses of their DBS.” Id. at PageID.5520.

         The Sixth Circuit addressed and dismissed both arguments on appeal. First, the court held

 that there is no exhaustion requirement for § 1983 claims. Kanuszewski, 927 F.3d at 409 n.5

 (“Defendants cite no cases explaining what the significance of alternate remedies being available

 has in standing analysis, and Plaintiffs correctly point out that this argument suggests there is an

 exhaustion-of-remedies requirement to § 1983 claims, which Supreme Court precedent has

 expressly rejected.”); see also Monroe v. Pape, 365 U.S. 167, 183 (1961) (“The federal remedy

 [under § 1983] is supplementary to [any] state remed[ies], and the latter need not be first sought

 and refused before the federal one is invoked.”)).

         Second, the circuit held that “there is a substantial risk that additional chemical analysis of

 the [DBS] will occur, meaning that this [ ] theory of injury affords the children standing to seek

 injunctive and declaratory relief . . . . [I]t is not too speculative to assert that the state or third

 parties may conduct chemical analysis on the blood samples—indeed, Plaintiffs allege that this is

 the very reason why the state retains the samples and why third parties obtain them.” Id. at 410–

 11. Plaintiffs have the burden to demonstrate standing. Kanuszewski v. MDHHS, 927 F.3d 396,

 405 (6th Cir. 2019). In the course of discovery, Plaintiff-children have demonstrated that the State

 allows third parties to conduct research on anonymized DBS. See Section I.E., supra. Defendants

 correctly contend that there are strong privacy protections for the samples (double anonymity and

 the ability for parents to request the DBS be destroyed). ECF No. 147-2 at PageID.4244; ECF No.



                                                   - 16 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5585 Filed 07/29/21 Page 17 of 45




 147-13. However, as discussed below, not all parents (on their children’s behalf) consented to the

 ongoing storage or research of the DBS. The parents (on their children’s behalf) cannot opt out of

 the program if they do not know their children’s DBS are stored. There is a sufficient injury-in-

 fact for Plaintiff-children’s seizure injury. As for the parents, the Sixth Circuit held that

        assum[ing] that Plaintiffs will be able to prove that the transfer and storage of their
        children’s blood samples violates the parents’ substantive due process rights . . . .
        parents have standing when the state interferes with their right to control the
        upbringing of their children. . . . Just as it represents a harm to parents when the
        state denies them their right to direct the education and religious upbringing of their
        children, it represents a harm when the state denies parents the right to direct the
        medical care of their children.

 Kanuszewski, 927 F.3d at 411–12. As explained infra, the parents’ fundamental rights to direct the

 medical care of their children was infringed upon by the state, and thus, the parents have standing.

                                                   B.

        The first issue is whether Defendants infringed on Plaintiff-parents’ substantive due

 process right to direct medical care for their children. The Sixth Circuit explained,

        On remand, Defendants will be free to produce evidence demonstrating that the
        parents consented to some or all of Defendants’ actions vis-à-vis the children’s
        blood samples. To the extent that the parents provided informed consent to
        Defendants’ actions, no fundamental liberty interest would have been impinged
        because the parents would not have been denied the right to control their children’s
        medical care, although it may be that merely “present[ing] [parents] with an option
        to opt out of having their child’s blood used for research” as the district court
        seemed to believe occurred here is not sufficient if the default is for the state to use
        the samples for research. We note that consent to allow the state to conduct research
        on the children’s blood samples does not necessarily imply consent to allow the
        state to sell the blood samples to third parties. Many questions about the nature and
        scope of parental consent remain, and the case should proceed to discovery so that
        the parties may produce evidence relating to these questions. On remand, the parties
        will also be able to produce evidence relating to whether Defendants had a
        compelling interest in retaining, transferring, and storing the children’s blood
        samples after screening them for diseases, and whether Defendants’ means for
        achieving their interest were narrowly tailored. Based on Plaintiffs’ allegations, it
        seems unlikely that Defendants will be able to demonstrate a compelling interest,
        as the health of the child is no longer at stake after the samples have been tested for
        life-threatening diseases. Plaintiffs allege that Defendants conduct research on

                                                 - 17 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5586 Filed 07/29/21 Page 18 of 45




        children’s stored blood samples and seek to derive profit from the children’s
        samples by selling them to third parties. On remand, Defendants may deny that they
        have a present or future commercial interesting in the blood sports (which, up to
        this point in the litigation, they have not done) and may present evidence
        demonstrating other purposes for retaining, transferring, and storing the samples.

        …

        The parents have a fundamental right to direct the medical care of their children,
        and their claims may go forward so that the parties can present evidence related to
        Defendants’ actions and the legal implications of those actions. Specifically, the
        questions on remand will be whether the evidence demonstrates that Defendants’
        actions interfered with the parents’ right to direct their children’s medical care; and,
        to the extent they did interfere with the parents’ fundamental rights, whether those
        actions survive strict scrutiny.

 Kanuszewski, 927 F.3d at 420–21. (internal citation omitted).

        As stated by the Sixth Circuit, the first question that must be confronted is “whether the

 evidence demonstrates that Defendants’ actions interfered with the parents’ right to direct their

 children’s medical care.” Id. The circuit clearly held that “[p]arents possess a fundamental right to

 make decisions concerning the medical care of their children.” Id. at 418–19. When considering

 Defendants’ 12(b)(6) motion, the circuit previously found that allegations that “Defendants retain

 the samples, transfer the samples to the Neonatal Biobank, and store the samples indefinitely for

 further use by the state or third parties. . . without informed parental consent . . . constitute[d] a

 denial of the parents’ fundament right to direct the medical care of their children, and their actions

 must survive strict scrutiny.” Id. at 420 (footnote omitted). Upon completion of discovery and Rule

 56 briefing by the parties, it is clear that Defendants do in fact retain the DBS, transfer the samples

 to the BioBank, and indefinitely store the samples for use by the state and third party research. See

 Section I., supra. As such, Plaintiffs have not only alleged, but proven, that absent the parents’

 consent for research (discussed infra), Defendants interfered with Plaintiff-parents’ fundamental

 right to direct the medical care of their children, as defined by the Sixth Circuit.



                                                 - 18 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5587 Filed 07/29/21 Page 19 of 45




         Both Yancey and the State Defendants emphasize Plaintiff-parents’ testimony that the

 state’s retention of their children’s blood spots did not interfere with their right to direct the medical

 care of their children. ECF No. 147-25 at PageID.4438–39 (Adam Kanuszewski Dep.); ECF No.

 147-26 at PageID.4469 (Ashley Kanuszewski Dep.); ECF No. 147-28 at PageID.4561 (Wiegand

 Dep.). However, a determination on the violation of a parents’ fundamental right to direct the

 medical care of their children is a legal determination, which is not an appropriate inquiry for a lay

 person. See Wolverine World Wide, Inc. v. American Insurance Co., 2020 WL 8340140 at * 4

 (W.D. Mich. Feb. 28, 2020) (“A lay witness cannot testify as to legal conclusions . . . . Indeed, if

 testimony addresses issues with a separate, distinct and specialized meaning in the law different

 from that present in the vernacular, it calls for an impermissible legal conclusion.”) (internal

 quotations and citations omitted) (collecting cases). Plaintiffs’ counsel did not object to the

 question at the depositions, but this Court will not rely upon laypersons’ legal conclusions to

 decide a motion for summary judgment, especially when Plaintiff-parents may have been unaware

 that they were reaching such a conclusion. Only Plaintiff Adam Kanuszewski is an attorney and

 the specific question he answered was, “Have you ever felt that your ability to determine the

 medical care for your child has been impacted by the taking of the dried blood spot card?” ECF

 No. 147-25 at PageID.4438–39. Such a question is distinct from whether his fundamental right to

 direct the medical care of his children was infringed upon.

         The next issue is whether Plaintiff-parents consented to the research and/or storage of the

 DBS. If Plaintiff-parents consented, then there is no violation of a fundamental liberty interest.

 Kanuszewski, 927 F.3d at 420. The question of consent must be analyzed separately for the

 research and storage of the DBS.




                                                   - 19 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5588 Filed 07/29/21 Page 20 of 45




                                                   i.

        Starting in May 2010, Defendants began obtaining express consent for the use of excess

 DBS in research. ECF No. 147-24 at PageID.4351–54 (Lyon-Callo Dep.). The consent form has

 changed over the years (ECF Nos. 141-15, -16, -17, -18, -19, -20, -21), but it is clear that Plaintiffs

 Kanuszewski and Wiegand authorized MDHHS to use some of their children’s DBS for research.

 Compare ECF No. 141-15 (Ashley Kanuszewski authorized for RFK), ECF No. 141-16 (Ashley

 Kanuszewski authorized for CKK), ECF No. 141-18 (Lynette Wiegand authorized for LRW), ECF

 No. 141-19 (Lynette Wiegand authorized for CJW), ECF No. 141-20 (Lynette Wiegand authorized

 for HJW), with ECF No. 141-21 (Lynette Wiegand declined research authorization for MLW),

 ECF No. 141-17 (Shannon LaPorte declined research authorization for EMO).

        Without legal citation, Plaintiff-parents argue that their consent was not voluntary because

 it was obtained less than 24 hours after Plaintiff-mothers had given birth. ECF No. 135 at

 PageID.1944–45. However, Defendants explain that about 13% of mothers receive inadequate

 prenatal care and it is impractical to collect consent forms from countless prenatal care offices as

 opposed to the 80 birthing hospitals in Michigan. ECF No. 142 at PageID.3354–59. Second,

 Plaintiffs provide no evidence that non-party hospital workers or Defendant MDHHS employees

 coerced Plaintiff-mothers into providing their consent. Plaintiff-parents argue,

        There was no disclosure of what constitutes “medical research” or “health
        research.” There is no mention that the samples are sold for monies. There is no
        mention that for-profit companies have access. There is no mention of how samples
        can be selected based on data like zip code, age, gender, or more, which when
        combined with other data, can reveal the identity of the person from their sample.

 ECF No. 135 at PageID.1943. While it is true that the terms medical research and health research

 are not defined on the consent form, the consent forms signed by Plaintiff-parents indicate that

 they should have been provided with a pamphlet with a more complete description of the terms



                                                 - 20 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5589 Filed 07/29/21 Page 21 of 45




 used. See e.g., ECF No. 141-15 (“You should have been given the booklet, ‘After Newborn

 Screening’. If not, please ask for it. This booklet describes the Michigan BioTrust for Health and

 how dried blood spots (DBS) could be used for medical research after newborn screening is

 complete. Please read this booklet and if you have any additional questions, you may call the

 Newborn Screening Program . . .”); ECF No. 141-16 (“The brochure, Your Baby’s Blood Spots,

 gives details to help you make a choice about allowing your baby’s blood spots to be used in health

 research. Please read this brochure. If you still have questions, please call the Department of

 Community Health . . .”); ECF No. 141-17 (“Before you sign this form please read, Your Baby’s

 Blood Spots. It explains in more detail how your baby’s blood spots may be used in health research

 through the Michigan BioTrust for Health. If you still have questions, please call the Michigan

 Department of Health and Human Services . . .”). Plaintiffs were not required to sign the consent

 form, and even if the hospital employee did not adequately explain the process, the form instructs

 new parents to ask for a pamphlet before signing the form. However, Plaintiffs still chose to sign

 the form.

        Therefore, Plaintiff-parents’ due process claims based on DBS research are precluded as

 to Kanuszewski children RFK and CKK and Wiegand children LRW, CJW, and HJW because

 consent for DBS research was obtained. Further, Plaintiff-parents’ research claims are precluded

 as to LaPorte child EMO and Wiegand child MLW because the parents declined authorization for

 research and have presented no evidence that any research was conducted with the DBS extracted

 from EMO or MLW. ECF No. 147-22 at PageID.4326 (Seeterlin Declaration).

        For Plaintiff-children DWL (Ashley Kanuszewski’s child) and MTL (LaPorte’s child),

 express consent was not obtained from the parents. Instead, the Institutional Review Board (“IRB”)

 in 2010 voted to furnish its consent on behalf of the parents. ECF No. 147-14; ECF No. 147-24 at



                                               - 21 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5590 Filed 07/29/21 Page 22 of 45




 PageID.4351–52 (Lyon-Callo Dep.). Defendants contend this is sufficient because it “is consistent

 with federal law.” ECF No. 147 at PageID.4214. Federal regulation provides,

         An IRB may approve a consent procedure which does not include, or which alters,
         some or all of the elements of informed consent set forth in this section, or waive
         the requirements to obtain informed consent provided the IRB finds and documents
         that:
                 (1) The research involves no more than minimal risk to the subjects;
                 (2) The waiver or alteration will not adversely affect the rights and welfare
                 of the subjects;
                 (3) the research could not practicably be carried out without the waiver or
                 alteration; and
                 (4) Whenever appropriate, the subjects will be provided with additional
                 pertinent information after participation.

 45 C.F.R. § 46.116(d). Defendants explain,

         The then-Michigan Department of Community Health Institutional Review Board
         (IRB) approved a procedure waiving informed consent for DBS obtained pre-2010
         because (1) the research involves no more than minimal risk—risk is minimized by
         using already-held specimens, a widely accepted strategy that is not controversial;
         (2) the waiver does not adversely affect the rights and welfare of the individual
         because it does not require active participation and is anonymous; (3) the research
         could not practicably done [sic] without the waiver; and (4) individuals are
         provided with additional pertinent information when appropriate. Research done
         with this kind of waiver is commonplace nationally, and a finding invalidating
         waivers such as this could devastate legally and ethically sound research being done
         throughout the country, most of it unrelated to newborn screening.

 ECF No. 147 at PageID.4215–16. Besides the reference to the foregoing regulation, Defendants

 provide no authority that an informed consent waiver from an IRB is sufficient to waive the

 constitutional requirement of informed parental consent. While this Court appreciates that

 MDHHS believes it followed federal law and sound medical ethics when it approved the waiver

 of informed consent, the question here, as framed by the Sixth Circuit, is whether the consent is

 valid to waive a parents’ fundamental right to direct the medical care of their children.8 If so, then

 there is no constitutional violation. If not, then strict scrutiny must be applied.


 8
  This lawsuit is not a class action and only pertains to a parents’ fundamental right to direct the medical
 care for their children, not an adults’ right to direct their own medical care. While Defendants claim that

                                                   - 22 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5591 Filed 07/29/21 Page 23 of 45




          Defendants contend that Plaintiff Ashley Kanuszewski would have been

          on notice that DBS are retained and made available for research since at least April
          22, 2013, when she signed an authorization allowing R.F.K.’s DBS to be available
          for research. Similarly, even if Plaintiff LaPorte was not informed by her healthcare
          professional at the time of M.T.L.’s birth—and the pamphlet in use at the time also
          noted DBS are retained—she has been on notice that DBS are retained and made
          available for research since at least February 6, 2017, when she signed a directive
          indicating that E.M.O.’s blood spots may not be used for health research.

 Id. at PageID.4213–14. First, it is disingenuous to assert that because DBS from a younger child

 are stored and used for research that a parent would be on notice that the same testing, storage, and

 research occurred for an older child. Even if it were valid notice, the fact that parents may have

 learned about the process at a later date does not negate the initial lack of consent provided for

 research and/or storage of the DBS. In fact, because no consent is required prior to the newborn

 screening test, if neither child was flagged for a rare disease, the parents may not have even been

 aware that the older child had her blood tested, let alone that her DBS was being stored by the

 State.

          Furthermore, even assuming that the consent procedure in 45 C.F.R. § 46.116(d) is

 sufficient for the purposes of due process—an issue which this Court does not decide—MDHHS

 has not shown that it followed the four requirements to ensure consent was received. While the

 DBS research involves minimal risk to the individuals whose samples are used—that is, the subject

 children—the waiver of informed consent will adversely affect their rights because their blood is

 being used for research without their consent or consent offered by their parents. 45 C.F.R. §§

 46.116(d)(1)–(2). In fact, the parents may not even know the State has excess DBS cards to be

 used for research. Pamphlets about the newborn screening program may have been at the hospital,



 any determination about insufficiencies in the informed consent process will have implications far beyond
 this lawsuit, this decision only affects named Plaintiffs and is focused on the violation of a fundamental
 right subject to strict scrutiny, as found by the Sixth Circuit.

                                                   - 23 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5592 Filed 07/29/21 Page 24 of 45




 but there is no record of whether Plaintiffs Kanuszewski and LaPorte were aware of the program

 and therefore could object to the storage or research. Third, the research can be practicably carried

 out without the waiver. Id. § 46.116(d)(3). In fact, the research could be limited to those whose

 parents signed the consent waiver since May 2010—currently more than 11 years of data. MDHHS

 records indicate that 86.5% of parents complete the consent form, and of those who complete the

 form, 73.9% consent to the use of DBS for research. ECF No. 142 at PageID.3358; ECF No. 141-

 24 at PageID.3014–15. Therefore, accounting for parents who did not complete the form or

 declined consent, 63.9% of parents consented to research. ECF No. 142 at PageID.3358; ECF No.

 141-24 at PageID.3014–15. Defendants argue they require at least 5,000 samples to check the over

 29 testing instruments each year. ECF No. 147-22 at PageID.4323–24; ECF No. 147 at

 PageID.4219–20. A simple calculation of 29 instruments multiplied by 5,000 samples equals

 145,000 individual DBS required for testing each year. MDHHS currently has 11 years’ worth of

 samples, and an estimated 70,0009 new research eligible DBS cards become available each year.

 Most DBS excess cards have five blood spots remaining; one of which is kept by MDHHS.

 Therefore, there are usually four blood spots eligible for research. Multiplying the 70,000 DBS

 cards eligible for research by four blood spots results in 280,000 new blood spots eligible for

 research per year, more than double the minimum required for instrument testing. This still leaves

 the other half of the DBS eligible for general public health research. Defendants have not

 demonstrated that they need the samples collected prior to May 2010 for research or instrument

 testing.




 9
  Assuming an average of 110,000 children born annually in Michigan, multiplied by the 63.9% parental
 consent      rate.     Live        Births       and      Crude       Birth     Rates,      MDHHS,
 https://www.mdch.state.mi.us/osr/natality/tab1.1.asp [https://perma.cc/4HNH-FUMG] (last visited
 6/30/2021).

                                                - 24 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5593 Filed 07/29/21 Page 25 of 45




        Finally, despite the IRB waiver indicating that sufficient information would be publicly

 provided for parents to request the destruction of DBS if they so choose, the parents all testified

 that they did not know about the destruction process prior to this lawsuit. See ECF No. 141-14 at

 PageID.2970 (“Please note we based satisfaction for criterion (4) on the understanding that some

 effort would be made to provide a general public notice that one can have their blood, or their

 child’s blood, excluded from research use, e.g. a website posting, press release, etc. Please provide

 information on how that will be done when plans are finalized.”) (MDHHS Institutional Review

 Board Approval Form); ECF No. 147-25 at PageID.4426 (Adam Kanuszewski Dep.); ECF No.

 147-26 at PageID.4459 (Ashley Kanuszewski Dep.); ECF No. 147-27 at PageID.4520 (LaPorte

 Dep.); ECF No. 147-28 at PageID.4541–44 (Wiegand Dep.). Defendants have not demonstrated

 that the waiver of informed consent by the IRB was constitutionally sufficient to conduct research

 on the children’s DBS.

                                                  ii.

        While some Plaintiff-parents consented to research on the DBS, Defendants did not seek

 express consent to store the DBS. Recent versions of the research consent form indicate that DBS

 will be stored for up to 100 years and provide that parents may seek destruction of the DBS by

 contacting MDHHS. ECF No. 147-4 at PageID.4249 (MDHHS Administrative Regulations); ECF

 No. 147-13. The Sixth Circuit concluded that the ability to opt out of research is not the same as

 consent thereto. Kanuszewski, 927 F.3d at 420. It also noted that consent for research does not

 extend to consent to sell blood samples. Id.

        Consent to research does extend to consent to store the DBS because by giving consent to

 conduct research on the DBS, one inherently gives consent to store DBS for said research.

 However, no consent was given for MDHHS to store the additional blood spot that is kept for



                                                - 25 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5594 Filed 07/29/21 Page 26 of 45




 parental use. Therefore, Plaintiff-parents have due process claims for the storage of their children’s

 DBS. Plaintiff-parents Adam and Ashley Kanuszewski and Plaintiff-parent Wiegand have storage

 claims only for the DBS extracted from RFK and CKK (Kanuszewski) and LRW, CJW, and HJW

 (Wiegand) and stored for parental use, while Plaintiff-parents of DWL, MTL, EMO, and MLW

 have claims for all stored DBS because they did not authorize MDHHS to use their children’s DBS

 for research.

                                                  iii.

        In summary, the parents of RFK and CKK (Adam and Ashley Kanuszewski) and LRW,

 CJW, and HJW (Lynette Wiegand) expressly consented to research on, and implicitly consented

 to the storage of, the research-eligible samples. The parents’ Fourteenth Amendment claims for

 research will be dismissed. Similarly, Plaintiff-parents of EMO (LaPorte) and MLW (Wiegand)

 do not have a due process claim premised on research because they denied consent for research

 and there is no evidence that their children’s DBS were used for research. Their Fourteenth

 Amendment claims for research will be dismissed. However, the Fourteenth Amendment research

 claims of Plaintiffs Ashley Kanuszewski (for DWL) and Shannon LaPorte (for MTL) require a

 strict scrutiny analysis because consent for research was not obtained.

        Because no consent was obtained for the ongoing storage of the one DBS extracted from

 each child and stored by MDHHS10 for parental use, all Plaintiff-parents’ Fourteenth Amendment

 storage claims survive and, according to the Sixth Circuit, invoke strict scrutiny.




 10
    Plaintiff-parents of EMO (LaPorte’s child) and MLW (Wiegand’s child) declined consent to conduct
 research on the DBS. As such, their claims for a Fourteenth Amendment storage claim applies to the DBS
 stored at MDHHS and the DBS stored at the BioBank. Plaintiff Ashley Kanuszewski (on behalf of DWL)
 and Shannon LaPorte (on behalf of MTL)’s Fourteenth Amendment storage claims also apply to the DBS
 stored at MDHHS and the remainder of the samples stored at the BioBank because consent was never
 sought, nor obtained, for research.

                                                 - 26 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5595 Filed 07/29/21 Page 27 of 45




                                                C.

                                                 i.

        The Sixth Circuit held that parents have a fundamental right to direct their children’s

 medical decisions. Kanuszewski, 927 F.3d at 418–19. But that right is not without limit. The

 Supreme Court has held that states have a compelling interest in “safeguarding the physical and

 psychological well-being of a minor.” Globe Newspaper Co. v. Superior Court for Norfolk County,

 457 U.S. 596, 607–08 (1982). And where that compelling interest collides with the rights of a

 parent, the state’s interest may prevail. For example, the Tenth Circuit, which recognizes that

 “precedent reasonably suggests that the Due Process Clause provides some level of protection for

 parents’ decisions regarding their children’s medical care,” PJ ex rel. Jensen v. Wagner, 603 F.3d

 1182, 1197 (10th Cir. 2010), previously found that two parents “did not have a clearly established

 constitutional right to refuse” chemotherapy for their son who had been diagnosed with life-

 threatening cancer, id. at 1198.

        State Defendants argue that “all residual DBS may be used by MDHHS for limited

 purposes necessary to maintain the ongoing function of the newborn screening system. Retention

 may benefit the individual from whom the DBS were obtained . . . but of greater importance is the

 value to the public health in maintaining and expanding the newborn screening program, allowing

 for the identification and treatment of congenital disorders in all newborns.” ECF No. 147 at

 PageID.4219. The Association of Public Health Laboratories’ (“APHL”) amicus curiae brief

 explains the necessity of storing and conducting research on excess DBS, specifically for “(1)

 laboratory quality control, quality assurance and improvement; (2) calibration of equipment; (3)

 evaluation of equipment, reagents, and methods of newborn screening tests for conditions

 approved for screening by the program; (4) validation of equipment and screening methods; (5)



                                               - 27 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5596 Filed 07/29/21 Page 28 of 45




 development, testing, and maintenance of a plan to ensure continuity of operations in the event of

 an emergency; (6) assuring competency of testing personnel.” ECF No. 146 at PageID.4154.

 Plaintiffs contend that “[b]ecause biobanking exceeds any possible needed use for genetic disease

 flagging purposes, Defendants do not have a compelling governmental interest in the retention and

 storage of blood spots for future unspecified uses by commercial or academic researchers.” ECF

 No. 135 at PageID.1940.

        To the extent that State Defendants conduct research (or authorize others to conduct

 research) on DBS to expand and strengthen the newborn screening program, such research

 advances a compelling interest. The continuation of the newborn testing program ensures that

 children born with life-threatening diseases or disorders are identified and that their parents are

 provided with the necessary information to protect their children. It is also narrowly tailored as

 such research focuses exclusively on improving accuracy with test results or discovering new ways

 to identify life-threatening conditions. Dr. Shah testified that about two tests are added each year.

 ECF No. 145-7 at PageID.4064.

        To the extent that State Defendants conduct or allow general public health research to be

 conducted on excess DBS without consent, such research does not advance a compelling interest.

 While “the state has a wide range of power for limiting parental freedom and authority in things

 affecting the child’s welfare . . . includ[ing], to some extent, matters of conscience and religious

 conviction,” Prince v. Massachusetts, 321 U.S. 158, 166–67 (1944), that power does not

 encompass public health research, unrelated to the newborn testing program, on excess DBS after

 the samples have been tested for life-threatening diseases.

        Nevertheless, State Defendants overemphasize the use of the research for the newborn

 testing program in their briefing. The business plan for the BioTrust provides that the goal of the



                                                - 28 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5597 Filed 07/29/21 Page 29 of 45




 BioBank is “to become the most comprehensive and useful bank for research into the origins,

 prevention and cures for diseases of public health concern with emphasis on the public health

 concerns of Michigan’s citizens.” See ECF No. 135-7 at PageID.2094. APHL’s amicus brief

 outlines the “unique” resource that DBS provide. ECF No. 146 at PageID.4156–60. It explains that

 “[r]esidual DBS specimens can be used for case studies of rare diseases, cross-sectional studies of

 the prevalence of a particular condition or exposure, case-control studies, and birth cohort studies.

 Medical and public health research using residual DBS specimens have included: (1) studying the

 incidence of different gene variants for an inherited conditions (hereditary hemochromatosis); (2)

 developing additional laboratory screening methods (sickle cell diseases); and (3) searching for

 new disease markers (childhood leukemia).” Id. at PageID.4158 (internal quote and citation

 omitted). The research conducted by the BioBank is not used solely to expand the newborn testing

 program, but for other public health research. Enhancing public health research is a laudable goal

 and one that hopefully has success with DBS obtained from parents who have given consent. To

 the extent that research is conducted for public health purposes not directly connected to the care

 of the newborn children, the practice fails to advance a compelling governmental interest.

         Further, the public health research is not narrowly tailored. MDHHS Defendants argue that

 DBS research is anonymous and may only be used for approved medical research. ECF No. 147

 at PageID.4223–24. Approved purposes for the DBS include, “newborn screening quality

 improvement and test development, approved research projects, parent-directed use, and crime-

 victim identification.” Id. State Defendants explain that DBS research is anonymized, both by

 MDHHS when it provides the DBS to the BioBank and again when the BioBank gives the samples

 to the researchers. Id.




                                                - 29 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5598 Filed 07/29/21 Page 30 of 45




        The privacy protections for the research, while important, do not address the relevant

 question. Defendants themselves list the newborn program testing separate from research

 projects—a further indication that the public health research projects are not a necessary part of

 newborn screening program test development. Again, while such public health research may have

 significant benefits, and this Court is satisfied that it does, it is not narrowly tailored to the

 protection of the newborn infants.

        Plaintiff-parents have demonstrated that there is no genuine issue of material fact that the

 State infringed upon their fundamental right to direct the medical care of their children and did so

 without advancing a compelling governmental interest by narrowly tailored means. Even though

 Plaintiff-children’s DBS have not been used for research yet, the potential for their use continues

 to exist. Defendants’ Motions will be denied and Plaintiffs’ Motion will be granted as to Plaintiff-

 parents’ DBS research claims involving Plaintiff-parents of DWL and MTL. Conversely, as to all

 other claims premised on DBS research, because of the consent provided by Plaintiff-parents and

 lack of evidence of improper use of DBS, Plaintiffs’ Motion for Summary Judgment will be denied

 and Defendants’ Motion for Summary Judgment will be granted.

                                                 ii.

        The next issue is the constitutionality of the ongoing storage of Plaintiff-children’s DBS.

 State Defendants argue that the compelling interest for the storage of the DBS is the “benefit [to]

 the individual from whom the DBS were obtained (e.g., DBS are sometimes used by physicians in

 diagnosing and treating other conditions)” as well as to “public health in maintaining and

 expanding the newborn screening program, allowing for the identification and treatment of

 congenital disorders in all newborns.” ECF No. 147 at PageID.4219–20 (citations omitted). They

 contend that



                                                - 30 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5599 Filed 07/29/21 Page 31 of 45




         Retained DBS are vital to maintaining an accurate and timely newborn screening
         program. . . . [T]he newborn screening laboratory utilizes over 29 instruments over
         nine different testing areas to screen DBS. The performance of each of these
         instruments must be verified prior to clinical use, which typically requires a
         minimum of 5,000 DBS, but can require more depending on the circumstances.
         There are similar requirements for validating instruments’ results and improving
         the accuracy of laboratory equipment. The newborn screening laboratory
         transitions to new testing equipment virtually every year.

 Id. (citations omitted). State Defendants further explain,

         Retaining DBS is vital for determining the cutoffs used in screening. Further,
         because some of the maladies screened for are quite rare, the pool of retained DBS
         must be very large; some disorders appear only once in ten years, yet the machinery
         must be maintained to ensure that when such a child is born, they are not missed.
         Retained DBS are also used for retesting to reduce the number of false negative
         results. Because of the dire health outcomes that can result from false negative tests,
         the newborn screening program takes this responsibility very seriously. Without
         retention of DBS, the newborn screening system could not function.

 Id. at PageID.4220–21 (citations omitted).

         Plaintiffs respond that there is no compelling interest in the storage of the DBS “as the

 health of the tested infant is no longer at stake after his or her samples have been fully vetted for

 life-threatening diseases.” ECF No. 135 at PageID.1939 (emphasis omitted). They contend that

 “[b]iobanking practices that result [in] the non-consensual retention, storage, and use of bodily

 material personal and deeply-private medical and genetic information/data fails to be a sufficient

 interest.” Id. at PageID.1941.11

         The Sixth Circuit previously indicated “[i]t may well be that the [newborn screening

 program] would survive strict scrutiny to the extent that it involves drawing the children’s blood

 and screening for life-threatening diseases.” Kanuszewski, 927 F.3d at 420. State Defendants



 11
    It should be noted that Plaintiffs also argue that the DBS are not only used for research but are sold to
 third parties for profit. ECF No. 160 at PageID.5226. Defendants clearly demonstrate that fees are charged
 to researchers for the use of the DBS to assist BioTrust to be financially independent, but the DBS are not
 sold “for profit.” See ECF No. 142 at PageID.3366; ECF No. 141-29 at PageID.3280; ECF No. 141-30 at
 PageID.3327; ECF No. 135-7 at PageID.2094, 2107; ECF No. 135-9 at PageID.2168.

                                                   - 31 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5600 Filed 07/29/21 Page 32 of 45




 assert, and provide evidence, that storing the DBS and calibrating the testing instruments is a

 necessary part of the newborn screening program. ECF No. 135-13 at PageID.2186 (BioTrust for

 Health FAQs) (“As part of the NBS process, some of the residual dried blood spots are used by

 the MDHHS Laboratory for NBS quality assurance, test improvement, and test development. This

 helps to ensure accurate and timely screening for other babies.”); ECF No. 135-32 at PageID.2369

 (BioTrust FAQs); ECF No. 147-22 at PageID.4323 (Seeterlin Declaration) (Certification requires

 “analytical validation/verification of method performance specifications that laboratories must

 perform for each test, method, or instrument system before use in patient testing. Many of these

 testing requirements involve the use of residual DBS.”). If all DBS were destroyed after the initial

 test, the newborn screening program itself would be severely compromised. However, not all DBS

 are used for calibration or are retested to avoid false positive or negative results. See ECF No. 135-

 13 at PageID.2186 (BioTrust for Health FAQs) (“[D]ried blood spots can also be used for de-

 identified medical research and crime victim identification.”).

        The second criteria of the strict scrutiny test is whether the challenged action is narrowly

 tailored to the compelling governmental interest. State Defendants argue it is. The DBS are stored

 in secure facilities unless they are destroyed or returned upon the request of a parent. ECF No. 147

 at PageID.4222. Defendants further explain that they cannot use adult blood samples for the testing

 requirements. See ECF No. 162-1 at PageID.5529 (Seeterlin Declaration) (“Adult blood samples

 are different from newborn blood samples and may not reflect the population of Michigan.”); ECF

 No. 146 at PageID.4156 (“In fact, several biochemical analytes utilized for the purpose of NBS

 are not present in infants, children, or adults. Because of this, residual DBS from newborns are the

 most appropriate source of quality control materials for NBS programs.”).




                                                 - 32 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5601 Filed 07/29/21 Page 33 of 45




         Plaintiffs contend that the storage program is “substantially broader than necessary to

 achieve the government’s interest of screening infants for newborn metabolic abnormalities to flag

 potential diseases.” ECF No. 135 at PageID.1942. Stated another way, “the State Defendants fail

 to show that keeping everyone’s blood samples since 1984 is necessary for basic machine

 calibration.” ECF No. 160 at PageID.5226 (emphasis omitted). Plaintiffs continue, “All medical

 screenings could be fully and completely accomplished without the biobanking or post-screening

 uses and without any reduction of effectiveness of disease detection for newborn screening.” ECF

 No. 135 at PageID.1942. Plaintiffs also argue that “[k]eeping residual blood samples for the State

 Laboratory’s machine calibration certainly does not require that Plaintiffs’ spots be sold or

 transferred to the Biobank or third-party researchers.” ECF No. 160 at PageID.5226 (emphasis

 omitted).

         Plaintiffs are correct, to a point. State Defendants have failed to demonstrate that keeping

 all DBS from 1984 onward is necessary to advance the compelling interest in operating the

 newborn screening program. Defendants even acknowledge that a minimum of 5,000 DBS are

 required to verify a testing instrument. ECF No. 147 at PageID.4219–20. Using Defendants’

 statistics, 29 instruments must be tested annually and require at least 5,000 DBS. That means the

 State requires at least 145,000 DBS for testing each year. Currently, the State has DBS cards (with

 about four blood spots per card) for four million people who were born prior to May 2010, plus

 cards for almost all those born after May 201012 in storage. Defendants have failed to demonstrate

 that keeping DBS cards from more than four million people in storage is a narrowly tailored

 process to preserve the compelling interest of testing the instruments. State Defendants’ Motion

 for Summary Judgment for the Fourteenth Amendment storage claim will be denied as to all


 12
   Thirty to forty DBS are destroyed each year in response to parent or adult child directives. ECF No. 147-
 23 (Kleyn Declaration).

                                                   - 33 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5602 Filed 07/29/21 Page 34 of 45




 Plaintiffs. Because there is a genuine question of material fact regarding the necessity of storing

 all DBS from 1984 for calibration and furtherance of the newborn screening program and whether

 the program is narrowly tailored to that compelling interest, Plaintiffs’ Motion for Summary

 Judgment on the Fourteenth Amendment storage claim will also be denied.

                                                 iii.

        The last Fourteenth Amendment issue here concerns the liability of Dr. Yancey. Dr.

 Yancey argues that he has only “serve[d] as a warehouse for DBS cards.” ECF No. 149-1 at

 PageID.4864. He claims that the BioBank’s role is narrow because “it stores the DBS cards

 received from the state, it pulls the blood spot cards requested by the state and sends them out as

 directed by the state.” Id. at PageID.4870. Despite Dr. Yancey’s attempt to distinguish his conduct

 from that of the State, the Sixth Circuit previously concluded that the BioBank is an arm of the

 State. Kanuszewski, 927 F.3d at 413 n.8 (“Michigan created the Neonatal Biobank to carry out the

 state function of storing the Infants’ blood, which the state funds the Neonatal Biobank to do. The

 fact that the state funds the Neonatal Biobank suggests that the state’s purse would be vulnerable

 if Plaintiffs were to recover against the Neonatal Biobank. Based on these considerations, the

 Neonatal Biobank is an arm of the state.”).

        Further, Dr. Yancey’ focus on the compelling interest of the newborn screening program

 in his briefing, rather than the post-testing storage of the DBS, is misplaced. ECF No. 149-1 at

 PageID.4883–86. The initial screening itself is not in question, and in fact, the Sixth Circuit

 suggested that the screening itself would likely survive strict scrutiny. Kanuszewski, 927 F.3d at

 420. Dr. Yancey has provided no argument why the post-testing research or storage of the DBS

 advances a compelling interest. However, he does argue that Plaintiff-parents consented to the

 research and storage of the DBS. As such, his Motion for Summary Judgment will be granted as



                                               - 34 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5603 Filed 07/29/21 Page 35 of 45




 to all Fourteenth Amendment research claims, except for those involving MTL and DWL. His

 Motion will be denied as to the Fourteenth Amendment storage claim for all Plaintiffs.

                                                  D.

        The second claim involves the ongoing storage of the DBS and Plaintiff-children’s right to

 be free from unreasonable seizures under the Fourth Amendment. Earlier in this case, the Sixth

 Circuit provided,

         On remand, whether Plaintiffs consented to any aspect of Defendants’ retention,
         storage, or future use of the blood samples will also affect whether there is an
         ongoing seizure in violation of the Fourth Amendment.

 Kanuszewski, 927 F.3d at 425.

        Similar to the Fourteenth Amendment claim, no Plaintiff-parent consented to the ongoing

 storage of the DBS on behalf of a Plaintiff-child. See Section III.B., supra. Therefore, the Fourth

 Amendment issue must be addressed as to all Plaintiff-children.

        As the Sixth Circuit explained, “[i]t is apparent in the case law that the duration of a seizure

 affects its constitutionality.” Kanuszewski, 927 F.3d at 424–25. The circuit also provided some

 guidance on what would be considered an unreasonable duration for the seizure:

        To evaluate the constitutionality of a seizure’s duration, it is necessary to consider
        whether the duration is “reasonably needed to effectuate those purposes [justifying
        the seizure].” United States v. Sharpe, 470 U.S. 675, 685, 105 S.Ct. 1568, 84
        L.Ed.2d 605 (1985). It does not seem that the health of the child justifies the state
        in taking any actions with respect to the blood samples after it has finished
        screening the samples for diseases. As discussed, Plaintiffs allege that Defendants
        conduct research on children’s stored blood samples and seek to derive profit from
        the children’s samples by selling them to third parties. If this is indeed Defendants’
        purpose in retaining the children’s blood samples, then their ongoing, indefinite
        seizure of the samples is unreasonable. For this reason, Plaintiffs have plausibly
        stated a claim upon which relief can be granted, and the district court erred in
        dismissing their Fourth Amendment claims relating to the ongoing storage and
        potential future use of the blood samples. The case should proceed to discovery so
        that the parties may produce evidence of the state’s purposes for retaining, storing,
        and using the children’s blood samples after they have been screened for diseases.



                                                 - 35 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5604 Filed 07/29/21 Page 36 of 45




 Kanuszewski, 927 F.3d at 424–25.

        Plaintiffs articulate two unconstitutional seizure theories. First, that data retention is

 unreasonable; and second, that the retention of the DBS itself is unreasonable. Amicus APHL

 argues that a seizure cannot occur unless an individual has a possessory interest in the property.

 ECF No. 146 at PageID.4164 (citing United States v. Jacobsen, 466 U.S. 109, 113 (1984)). APHL

 argues that “neither the Michigan legislature nor Michigan courts have established that an

 individual holds a property interest in biological samples extracted from a person’s body. To the

 contrary, the Michigan statute governing newborn screening reflects a legislative determination

 not to grant infants or their parents a property interest in the residual DBS” because MDHHS is

 authorized to “develop a retention and disposal schedule for the DBS.” Id. at PageID.4166

 (emphasis omitted) However, MDHHS permits parents to request destruction of the DBS, and as

 of May 2010, requires parental consent for DBS to be used for research. Even though Michigan

 law does not explicitly provide for parental decision-making in the process, MDHHS, acting

 through its statutory authorization, appears to have acknowledged at least a limited property

 interest in the DBS to the parents by allowing them to request the destruction of the samples.

 Further, neither party argued that the children (or the parents on their children’s behalf) do not

 have a property interest in the DBS themselves. The argument was solely raised by amicus.

                                                 i.

        Plaintiff-children argue that the “ongoing retention of the deeply-private medical and

 genetic information/data in the State’s files and databases, which is outside the needs of [sic]

 newborn screening program and without consent” violates their Fourth Amendment rights:

        What started in the hours after the infants’ birth as a now-unchallengeable search
        of blood of evidence of a particularized (and limited) list of diseases has now
        resulted in a permanent extension of the seizure and unlimited searchability of the
        infants’ medical data to an indefinite duration upon demands of Defendants rather

                                               - 36 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5605 Filed 07/29/21 Page 37 of 45




        than the informed desires of parents. Because, by retention of the blood spots and
        medical data extracted, Defendants are now always able to immediately access the
        private medical information of infants when such was solely obtained for an
        unrelated narrowly-limited purpose. This scheme of a never-ending seizure and
        searchability—analogous to a general warrant of infinite duration—is not
        reasonable under the Fourth Amendment.

 ECF No. 135 at PageID.1929–31 (emphasis and footnotes omitted).

        State Defendants respond that “the [Fourth] Amendment does not protect the merely

 subjective expectations of privacy, but only those expectation[s] that society is prepared to

 recognize as reasonable.” ECF No. 147 at PageID.4225 (quoting Oliver v. United States, 466 U.S.

 170, 177 (1984)). They argue retention of data is as necessary as retention of the DBS itself:

        Data is crucial for quality improvement, especially cutoff evaluations. Having data
        over many years is important in order to have statistical confidence. Demographic
        data is also important to ensure the correct DBS are retrieved in response to parent-
        driven requests, including sending DBS to a doctor’s office to assist with diagnosis
        or treatment, research directed by a parent, and return or destruction of DBS.

 ECF No. 142 at PageID.3361–62 (citations omitted). Mary Seeterlin, Section Manager of the

 Newborn Screening Section of the MDHHS Laboratory, similarly described the significance of

 data retention in her personal declaration:

        Retained data is crucial for our quality improvement studies, particularly cutoff
        evaluations. Right now, we are exploring changing the screening cutoffs for one of
        the disorders. This work was prompted by a false negative. We retrieved over 10
        years of screening data, so we could review the effect of different proposed
        screening cutoffs on the number of positives and the number of false negatives.
        Having access to the data allows us to make evidence-based decisions and estimate
        the efforts of those decisions on families and clinical providers.

 ECF No. 141-22 at PageID.3006.

        Defendants explain that sufficient evidence exists showing that retention of some data is

 necessary for the NBS program to be effective. However, Defendants do not explain why it needs

 to retain the data indefinitely, nor why it cannot delete all relevant data when a parent asks for the

 DBS to be destroyed. Defendants have shown the necessity of saving data for an extended period

                                                 - 37 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5606 Filed 07/29/21 Page 38 of 45




 of time, but Plaintiffs have aptly demonstrated that the current 22-year retention policy for

 newborn screening testing data may be unreasonable. There remain questions of material fact

 regarding the reasonableness of this retention period, as well as the privacy protections that are

 afforded. As such, both Defendants and Plaintiffs’ Motions for Summary Judgment as to the

 Fourth Amendment claim for retention of data will be denied.

                                                 ii.

        “The [second] question,” Plaintiffs state, “is whether the Fourth Amendment prohibits, as

 unreasonable, the retention of the blood samples after the blood spots have been fully screened for

 diseases and Defendants’ transfer of the samples to the Biobank for ongoing storage of the samples

 for further use by the State and/or for sale to third-party researchers.” ECF No. 135 at

 PageID.1931–32 (citations and emphasis omitted). Plaintiffs argue that the retention “is

 unreasonable because additional testing of samples authorized by Defendants (to the third-party

 researchers) to further obtain physiological data is a further invasion the [sic] infants’ privacy

 interests that is not reasonable.” Id. at PageID.1931–32 (citation and emphasis omitted). Plaintiffs

 continue,

        When the State provides the infants’ blood samples to the Biobank, who in turn
        provides them to third-party for-profit and academic researchers for a fee, the
        infants’ medical and personal privacy is both invaded and eviscerated. Defendants’
        need to invade this privacy is not connected with the reason for the initial
        extraction—to screen for newborn metabolic abnormalities. In other words, all
        newborn screening could be fully and completely accomplished without any need
        for biobanking or the post-screening long-term storage, retention, or uses (sale) of
        their children’s blood spots containing deeply-private medical and genetic
        information/data. Once the testing was complete of the sample, the appropriate
        thing to do to protect privacy and fulfill desired newborn testing would be to
        immediately destroy both the samples and all the data obtained therefrom upon
        completion of testing.

 Id. at PageID.1933–34 (emphasis and footnotes omitted).




                                                - 38 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5607 Filed 07/29/21 Page 39 of 45




         State Defendants first argue that the retention of DBS is not a seizure “because it is done

 for purely medical purposes,” and that even if it were a seizure, consent was obtained. ECF No.

 147 at PageID.4225. Defendants explain that “[b]ecause the most significant reason DBS are

 retained—and the only reason DBS are retained and used without consent—is to ensure the

 continued efficacy of the newborn screening program, retention is primarily for medical purposes

 and does not implicate the Fourth Amendment.” Id. at PageID.4226.

         Alternatively, State Defendants argue that the retention is “reasonable given the benefit to,

 and goals of, the newborn screening program. . . To the extent the Fourth Amendment is

 implicated, multiple exceptions apply to the newborn screening program. First, Plaintiffs

 consented, as described above, to their children’s DBS being available for research, which

 necessarily requires retention. . . . Further, the parents have the ability to terminate the seizure:

         [I]f the target of the alleged search or seizure retains the ability to stop that
         governmental activity, that activity was reasonable. Plaintiffs have at all times been
         free to change their minds and have the DBS at issue removed from MDHHS
         custody. Because this information is described on the signed directive, and
         available online or by contacting MDHHS, a reasonable person would not believe
         they are not free to opt out of retention.

 Id. at PageID.4226–28 (citations omitted.).

         Third, State Defendants argue that the special needs doctrine applies because “the program

 is designed to ensure public safety by protecting the health and safety of infants,” not law

 enforcement purposes and because

         requiring a warrant for DBS every time equipment is calibrated or anonymous
         research is requested would be an impossible standard given the lack of a criminal
         purpose—there would never be probable cause of wrongdoing. Even assuming
         some different warrant requirement, such a step would cause significant delay and
         risk to the health of Michigan children, as well as place a significant burden on the
         legal system. Because retention is done to ensure the public health through effective
         newborn screening; with notice, consent for research, and the ability to remove a
         child’s, or one’s own, DBS at any time; and because of the risk to public safety and



                                                  - 39 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5608 Filed 07/29/21 Page 40 of 45




         the lack of a purpose relating to the violation of a criminal statute, retention of DBS
         is reasonable and does not violate the Fourth Amendment.

 Id. at PageID.4228–29 (citations omitted).

         First, as discussed supra, Plaintiff-parents who consented to the use of their children’s DBS

 for research do not have a Fourteenth Amendment claim for the storage of DBS. See Section III.B.,

 supra. The same logic extends to Plaintiff-children’s Fourth Amendment claim—the ongoing

 storage of the DBS is not a seizure if the children’s parents consented to research and, implicitly,

 storage. However, MDHHS also keeps one DBS on hand for the parents’ use, even if the parents

 opt out of research. Because this DBS is not kept for research purposes, nor for the continuation

 for the newborn screening program, consent for research is insufficient to justify the ongoing

 retention for this one DBS. As for the remaining Plaintiffs, consent for research was either refused

 or insufficiently waived by the State, so there was no consent for the storage of any of the DBS.

         Second, the fact that Plaintiffs have the ability to stop the alleged seizure by a destruction

 request is insufficient to make the seizure reasonable. Defendants cite United States v. Mendenhall

 to support their argument that if an individual remains free to change their mind and leave, they

 have not been seized. 446 U.S. 544, 554 (1980) (“As long as the person to whom questions are put

 remains free to disregard the questions and walk away, there has been no intrusion upon that

 person’s liberty or privacy as would under the Constitution require some particularized and

 objective justification.”). Mendenhall discussed the seizure of persons and what conduct

 constitutes a seizure of an individual. Here, Plaintiffs’ blood spots, not Plaintiffs themselves, are

 being retained. Further, some Plaintiffs are unaware of the seizure or their ability to end the seizure,

 that is, to request the destruction of the DBS. Other Plaintiffs declined to participate in research,

 but their DBS were still retained. State Defendants fail to offer a valid reason for the State to retain

 the DBS when a parent has declined to participate in research. To the extent that some DBS are

                                                  - 40 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5609 Filed 07/29/21 Page 41 of 45




 required for a specified amount of time to retest tools or design new test cutoffs, State Defendants

 have failed to demonstrate why a 22-year retention period is reasonable.

        Third, while the special needs doctrine may apply, State Defendants have failed to

 demonstrate that it is reasonable and necessary to retain DBS, without consent, for twenty-two

 years to protect public safety. The fact that a parent or a child, once she reaches the age of 18, may

 request the destruction of the DBS does not change the fact that it is impossible for them to request

 the destruction of something they do not know exists. There is a genuine question of material fact

 regarding Defendants’ need to store the DBS for a set period of time after the initial testing, as

 well as the adequacy of Defendants’ effort to inform Plaintiffs of their right to decline to have their

 DBS stored. Plaintiffs’ and Defendants Motions for Summary Judgment as to the Fourth

 Amendment DBS storage claim will be denied.

        Plaintiffs also argue that retention of the DBS is unreasonable when the DBS are used to

 “generate a significant revenue stream of millions of dollars by developing pipeline [sic] of sellable

 products for academic and commercial researchers.” ECF No. 135 at PageID.1932–33 (citations

 omitted). While Plaintiffs were taken at their word previously, they must now support their

 allegations with evidence. Defendants have clearly demonstrated that the DBS are not sold to third-

 party researchers and that the BioBank does not generate millions of dollars in revenue. Rather,

 researchers pay a fee for the administration necessary to obtain the requested DBS. ECF No. 149-

 5 at PageID.3966. Plaintiffs’ argument that DBS are sold has no merit.

        Defendant Yancey combines his arguments against the Fourteenth and Fourth Amendment

 claims. ECF No. 149-1. His Motion for Summary Judgment on the Fourth Amendment

 reasonableness claim fails for the same reasons articulated above.




                                                 - 41 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5610 Filed 07/29/21 Page 42 of 45




                                                  IV.

          In summary, Plaintiffs’ Motion for Summary Judgment will be granted as to the substantive

 due process research claims (Count II) involving Plaintiff-parents of children DWL and MTL. It

 will be denied as to claims involving Plaintiff-parents of the other children. Conversely,

 Defendants’ Motions for Summary Judgment will be denied as to the substantive due process

 research claims involving Plaintiff-parents of DWL and MTL and will be granted as to the claims

 involving Plaintiff-parents of the other children. Because the remedial implications have not

 received focused briefing, supplemental briefing and an evidentiary hearing, if necessary, will be

 directed to address the appropriate remedy for Plaintiff-parents of DWL and MTL.

          Plaintiffs’ and Defendants’ Cross-Motions for Summary Judgment will be denied as to the

 substantive due process storage claims (Count II). Plaintiff-parents’ fundamental right to direct the

 medical care for their children has been infringed, but there remain certain questions of fact

 material to whether Defendants’ justification for the scope of their program satisfies the strict

 scrutiny standard articulated by the Sixth Circuit. These questions will need to be addressed at

 trial.

          Similarly, Plaintiffs’ and Defendants’ Cross-motions for Summary Judgment will be

 denied as to the Fourth Amendment data and DBS storage claims (Count IV). There remain

 questions of fact relevant to whether Defendants’ ongoing warrantless retention of the DBS and

 related data is reasonable. That question will also need to be addressed at trial.

                                                   V.

          On June 28, 2021, Plaintiffs filed a motion for leave to file a DVD in the traditional manner

 and to accept additional evidence. ECF No. 167. Plaintiffs included a copy of a PBS documentary,

 “Secrets in Our DNA.” They explain that it “highlights and confirms many of the concerns of



                                                 - 42 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5611 Filed 07/29/21 Page 43 of 45




 privacy raised by Plaintiffs in this case. It explores the power of information contained in DNA

 within our biological samples and the unintended consequences that can arise from distribution of

 such data with rapidly growing online databases and connections involving the same.” Id. at

 PageID.5546. Defendants do not object to filing the DVD in the traditional manner but oppose the

 introduction of the exhibit as “untimely and irrelevant.” ECF No. 168 at PageID.5555. Defendants

 explain that the documentary originally aired January 13, 2021—a month before Plaintiffs filed

 their motion for summary judgment and two months before discovery closed. Further, Defendants

 argue that the proposed exhibit is irrelevant because “[t]he documentary is about private companies

 testing consumers’ DNA and references voluntary online databases of genetic information

 available to the public. It does not address any state-operated screening program or laboratory, let

 alone Michigan’s newborn screening program or the Michigan Department of Health and Human

 Services (MDHHS) laboratory.” Id. at PageID.5556–57.

        Defendants are correct. The proposed exhibit is untimely, having been filed months after

 motions for summary judgment were filed. Plaintiffs also fail to explain how the video is relevant

 to the ongoing storage of Plaintiff-children’s DBS by the state of Michigan, not a private DNA

 collection company. Plaintiffs’ Motion for Leave will be denied.

                                                 VI.

        Accordingly, it is ORDERED that Plaintiffs’ Motion for Summary Judgment, ECF No.

 135, is GRANTED IN PART AND DENIED IN PART. To the extent that Count II alleges a

 violation of Plaintiff-parents’ Fourteenth Amendment right to direct the medical care of their

 children resulting from research conducted on the DBS, summary judgment is GRANTED for

 Plaintiffs Ashley Kanuszewski for her child DWL, and Shannon LaPorte for her child MTL and

 DENIED for Plaintiffs Ashley and Adam Kanuszewski for their children RFK and CKK, Shannon



                                                - 43 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5612 Filed 07/29/21 Page 44 of 45




 LaPorte for her child EMO, and Lynette Wiegand for her children LRW, CJW, HJW, and MLW.

 To the extent that Count II alleges a violation of Plaintiff-parents’ Fourteenth Amendment right to

 direct the medical care of their children resulting from the storage of the DBS, Plaintiffs’ Motion

 is DENIED. Plaintiffs’ Motion for Summary Judgment is also DENIED as to all Plaintiff-children

 for Count IV.

        It is further ORDERED that MDHHS Defendants’ Motion for Summary Judgment, ECF

 No. 147, is GRANTED IN PART AND DENIED IN PART. Defendants’ Motion is GRANTED

 as to the Count II research claim brought by Plaintiffs Ashley and Adam Kanuszewski for their

 children RFK and CKK, Shannon LaPorte for her child EMO, and Lynette Wiegand for her

 children LRW, CJW, HJW, and MLW. Defendants’ Motion is DENIED as to the Count II research

 claim brought by Plaintiffs Ashley Kanuszewski for her child DWL and Shannon LaPorte for her

 child MTL. Defendants’ Motion is DENIED as to all Plaintiff-parents’ substantive due process

 storage claims (Count II). Defendants’ Motion is DENIED as to all Plaintiff-children for Count

 IV.

        It is further ORDERED that Defendant Yancey’s Motion for Summary Judgment, ECF

 No. 149, is GRANTED IN PART AND DENIED IN PART. Defendant’s Motion is GRANTED

 as to the Count II research claim brought by Plaintiffs Ashley and Adam Kanuszewski for their

 children RFK and CKK, Shannon LaPorte for her child EMO, and Lynette Wiegand for her

 children LRW, CJW, HJW, and MLW. Defendant’s Motion is DENIED as to the Count II research

 claim brought by Plaintiffs Ashley Kanuszewski for her child DWL, and Shannon LaPorte for her

 child MTL. Defendant’s Motion is DENIED as to all Plaintiff-parents’ substantive due process

 storage claims (Count II). Defendant’s Motion is DENIED as to all Plaintiff-children for Count

 IV.



                                               - 44 -
Case 1:18-cv-10472-TLL-PTM ECF No. 171, PageID.5613 Filed 07/29/21 Page 45 of 45




            It is further ORDERED that Plaintiffs’ Motion for Leave, ECF No. 167, is DENIED.

            It is further ORDERED that Plaintiffs are DIRECTED to file supplemental briefing

 regarding the scope and nature of the declaratory and injunctive relief that they deem is appropriate

 in light of the summary judgment granted on Plaintiffs Ashley Kanuszewski and Shannon

 LaPorte’s research claim. Supplemental briefing must be no longer than 10 pages and is due on or

 before August 27, 2021. Defendants may file a response no longer than 10 pages on or before

 September 10, 2021, or 14 days after service with Plaintiffs’ supplemental brief, whichever is

 earlier.

            Dated: July 29, 2021                               s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                                - 45 -
